Citation Nr: 0025327	
Decision Date: 09/22/00    Archive Date: 09/27/00	

DOCKET NO.  97-33 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1969 to November 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The veteran has PTSD that was caused by inservice combat 
experiences.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A well-grounded 
service connection claim for PTSD has been submitted when 
there is "[1] medical evidence of a current [PTSD] 
disability; [2] lay evidence (presumed to be credible for 
these purposes) of an inservice stressor, which in a PTSD 
case is the equivalent of inservice incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown,  
10 Vet. App. 128, 137 (1997).  

There is competent medical evidence that the veteran 
currently has PTSD.  For purposes of this determination, his 
statements with respect to the occurrence of the inservice 
stressors are presumed credible and there is competent 
medical evidence that relates the veteran's currently 
manifested PTSD to his service in Vietnam.  Therefore, the 
veteran's claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a).  The veteran has been 
afforded a VA examination and personal hearings and treatment 
records have been obtained.  Development has also been 
accomplished regarding verification of reported stressors.  
In light of the Board's decision herein, there is no further 
assistance to the veteran required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.  

The veteran's service medical records are silent for 
complaint, finding, or treatment with respect to any 
psychiatric disability.  There is no competent medical 
evidence indicating that the veteran had an acquired 
psychiatric disability within one year following his 
discharge from active service and it is not so contended.  
While an October 1996 letter from a private osteopath 
diagnoses major depression, it does not associate major 
depression with active service.  

The report of an April 1997 VA psychiatric examination, the 
report of a December 1997 VA psychodiagnostic evaluation, an 
August 1998 statement by a VA osteopath, and a discharge 
summary relating to a period of hospitalization in February 
and March 1999 all reflect that the veteran has PTSD.  The 
report of the April 1997 VA examination and the August 1998 
osteopath statement associate the veteran's PTSD with his 
experiences in Vietnam, including experiences in combat.  

The veteran served in Vietnam from July 1969 to December 
1970.  A response from the United States Armed Services 
Center for Research of Unit Records included unit histories 
from the veteran's company, operational reports and lessons 
learned from the higher headquarters of the veteran's 
battalion and a daily staff journal from the veteran's 
battalion.  These records reflect that the veteran's unit, an 
engineer battalion, was designated as combat.  They further 
reflect that his engineer company participated in mine 
sweeping operations on roads.  These records also confirm 
that the areas where the veteran was located were subject to 
attack by various means, including rockets.  They also 
verified that the veteran's company was attacked by small 
arms fire while on convoy.  The veteran's reported stressors 
include being subjected to rocket and mortar attack as well 
as small arms fire while on convoy.  He has indicated that 
one of the rocket attacks occurred in perhaps May of 1970 at 
a base where he was located and it has been confirmed that a 
rocket attack occurred on that base in June 1970. 

In the case of any veteran who engaged in combat with the 
enemy in active service, VA shall accept as sufficient proof 
of service connection of any disease or injury alleged to 
have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, not 
withstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  38 U.S.C.A. § 1154(b).  The ordinary meaning of the 
phrase "engaged in combat with the enemy," as used in 
38 U.S.C.A. § 1154(b), requires that a veteran had 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  

If an individual were in a location that was receiving 
incoming rocket or small arms fire that was impacting in the 
immediate area of the individual, it would constitute 
participation in an actual fight or encounter with a military 
foe even where the veteran did not return fire, but attempted 
to take cover to avoid being injured or killed by the 
incoming rounds.  There are official service records that 
document that the areas where the veteran was located 
experienced incoming fire as well as records documenting that 
convoys the veteran's company participated in experienced 
incoming fire in the approximate time frame identified by the 
veteran for the events to have occurred.  Therefore, the 
Board concludes that, when the rockets and small arms fire 
were impacting at the location where the veteran was, in 
proximity to the veteran, he was engaged in combat with the 
enemy.  His description of the incoming rounds is consistent 
with the circumstances of rocket attacks and small arms fire.  
Therefore, the Board concludes that the events reported by 
the veteran with respect to his participation in the 
encounter of being subjected to small arms fire and rocket 
attack by the enemy did occur.  

On the basis of the above analysis, it is as least as likely 
as not that the veteran did experience stressors related to 
combat he engaged in, in Vietnam, and there is a 
preponderance of the competent medical evidence indicating 
that he currently has PTSD that is related to these 
stressors.  Therefore, in resolving all doubt in the 
veteran's behalf, service connection for PTSD is warranted.  
38 U.S.C.A. §§ 1110, 1154(b), 5107; 38 C.F.R. §§ 3.303, 
3.304(d).  


ORDER

Service connection for PTSD is granted.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 

